Marion App. No. 9-04-54, 2005-Ohio-6868. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed February 2, 2006:
“Are records of scientific tests, conducted by a government agency at the request of the State for the specific purpose of being used as evidence in the criminal prosecution of a specific individual, “testimonial” under Crawford v. Washington (2004), 541 U.S. 36, 124 S.Ct. 1354?”
The conflict case is State v. Cook, Wood App. No. WD-04-029, 2005-Ohio-1550.
Sua sponte, cause consolidated with 2006-0294, State v. Crager, Marion App. No. 9-04-54, 2005-Ohio-6868.